Citation Nr: 1326689	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  12-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to aid and attendance or housebound benefits.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The deceased Veteran had recognized guerrilla service from December 1944 to December 1945.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of: (1) service connection for the cause of the Veteran's death (reopened) and (2) aid and attendance or housebound benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the November 2001 rating decision, the RO denied service connection for the cause of the Veteran's death, on the basis that there was no record of treatment for cerebral hemorrhage or hypertension during service or within the one-year presumptive period following service separation, and there were no actual treatment records submitted to substantiate the statement on the death certificate that the Veteran's death was due to an "injury due to war operations by bullets and fragments."  

2.  The appellant did not appeal the November 2001 RO rating decision after being notified of her appellate rights, and the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  

3.  Evidence received since the November 2001 rating decision relates to a previously unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.

4.    The Veteran had recognized guerrilla service from December 1944 to December 1945, with no other active service.  

5.  At the time of the Veteran's death, there was no pending claim for VA benefits.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2012).

3.  The criteria for establishing entitlement to accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2012). 

4.  The criteria for entitlement to nonservice-connected death pension benefits, based on qualifying service by the Veteran, have not been met. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For reasons explained below, the Board finds the appellant's service connection claim for the cause of the Veteran's death to be reopened by way of the submission of new and material evidence.  The reopened claim is being remanded for further evidentiary development.  In consideration of the foregoing, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA for the appellant's application to reopen the previously denied claim are rendered moot.      

Regarding the appeal for accrued benefits and nonservice-connected death pension benefits, the Board notes that the facts are established.  The Veteran did not have a claim pending at the time of his death and does not have qualifying service for nonservice-connected death pension purposes.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable.



New and Material Evidence Legal Criteria

In this case, the appellant seeks to reopen a previously denied claim of service connection for the cause of the Veteran's death.  The claim was originally denied in a November 2001 rating decision, and the appellant did not initiate an appeal of the decision.  The current claim for service connection for the cause of the Veteran's death is grounded upon the same factual bases as the claim previously denied in the November 2001 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the appellant's claim as a petition to reopen previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

For reasons explained below, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are inapplicable to the claim.  Thus, the November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.

In March 2011, the appellant requested to reopen the previously denied service connection claim for the cause of the Veteran's death.  Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction (AOJ) by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence Analysis

In the November 2001 rating decision, the RO denied the appellant's service connection claim for the cause of the Veteran's death, on the basis that there was no record of treatment for cerebral hemorrhage or hypertension during service or within the one-year presumptive period following service separation, and there were no actual treatment records submitted to substantiate the statement on the death certificate that the Veteran's death was due to an "injury due to war operations by bullets and fragments."  The pertinent evidence of record at the time of the November 2001 rating decision included the Veteran's service treatment records, a photocopy of the death certificate dated on November 24, 2000, a January 2001 statement from a private physician (Dr. C.P.), and the February 2001 VA Form 21-534.   

The Board has reviewed the evidence received since the November 2001 rating decision and finds that it qualifies as new and material evidence to warrant reopening the previously denied claim for service connection for the cause of the Veteran's death.  The appellant submitted a photocopy of another death certificate for the Veteran dated on November 21, 2000 that identifies "congestive heart failure" as the immediate cause of the Veteran's death, with no antecedent or underlying causes listed.  The photocopy of the death certificate dated on November 24, 2000, which was previously submitted and considered by the RO when it rendered the November 2001 rating decision, listed the immediate cause of death as "cerebral hemorrhage due to hypertension" and the antecedent cause of death as "injury due to war operations by bullets and fragments."  The newly submitted death certificate was not previously considered by the RO and identifies a different cause of death for the Veteran than the one previously submitted.  Because the newly submitted death certificate is presumed credible for the purpose of reopening the claim, it qualifies as new and material evidence.     

Additionally, in May 2012, the appellant submitted an undated statement from the signing officer on the Veteran's death certificate (Dr. C.P.).  In the statement, Dr. C.P. wrote that he had regularly treated the Veteran from 1998 until he died in November 2000 and the Veteran was severely ill from a kidney problem and heart failure.  Dr. C.P. also noted that the Veteran was suffering from diabetes mellitus and was hypertensive.  Dr. C.P. further opined that the etiology of the cause of the Veteran's death (i.e., congestive heart failure) was residuals of the shrapnel wound to the right arm and explained the bases for the medical opinion.  Because the medical opinion is presumed credible for the purpose of reopening the claim, it qualifies as new and material evidence.  

In summary, the evidence received since the November 2001 rating decision qualifies as new and material evidence sufficient to reopen the previously denied claim.  The newly submitted evidence identifies a different cause of death for the Veteran (i.e., congestive heart failure) and indicates a possible link between the cause of the Veteran's death and service.  This evidence was not previously considered and relates to a previously unestablished fact necessary to substantiate the claim.  Accordingly, as the Board has determined that new and material evidence has been presented, the appellant's request to reopen the previously denied claim of service connection for the cause of the Veteran's death is granted to this extent.  However, as explained below, additional evidentiary development is needed before proceeding to evaluate the reopened claim on the merits.   

In arriving at the above conclusion with regard to the reopening the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the November 2001 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Also, no additional service records were received since the November 2001 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  


Accrued Benefits Legal Criteria

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000(a) (2012).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2012).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Accrued benefits Analysis

After review of the record, the Board finds that the Veteran did not have a claim pending at the time of death.  The copies of the Veteran's death certificate of record show that he died in November 2000.  Prior to his death, the Veteran had last filed a claim with VA in November 1990, and the claim was denied in an unappealed January 1991 rating decision.  In October 1999, a VA field examination was performed in order to determine whether the Veteran was still living and to verify entitlement to VA benefits.  The Veteran had no pending VA claim at that time.  Therefore, because the Veteran had no claims for VA benefits pending at the time of his death, the appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nonservice-connected Death Pension Benefits Legal Criteria

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541 (West 2002).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (2012).  The term "active military, naval, and air service" includes active duty.  38 U.S.C.A. § 101(24)(A).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training. 38 C.F.R. 
§ 101(21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1(a) (2012). 

Service in the Philippine Scouts in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107 (West 2002); 
38 C.F.R. § 3.40 (2012). 

Service of persons enlisted under § 14 of Public Law 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. §§ 3.40(b), (c), (d).

Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.

Nonservice-connected Death Pension Benefits Analysis

In this case, the appellant does not allege and the evidence does not show that the Veteran had any active service other than recognized guerrilla service from December 1944 to December 1945, as noted above.  The Veteran's service, however, does not qualify the appellant for entitlement to nonservice-connected death pension benefits as the surviving spouse under VA law.  Since the law is dispositive on this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App.  426, 430 (1994).  


	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has been received, the claim of service connection for the cause of the Veteran's death is reopened.

Entitlement to accrued benefits is denied.

Nonservice-connected death pension benefits is denied.


REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review.  Currently, there are two versions of the Veteran's death certificate included in the record, and the Board observes several inconsistencies.  For example, the November 21, 2000 version of the death certificate notes the Veteran's date of death as November 19, 2000; however, on the November 24, 2000 version of the death certificate, the date of death is noted as November 18, 2000.  Also, the November 21, 2000 version of the death certificate lists congestive heart failure as the immediate cause of death; however, the November 24, 2000 version lists cerebral hemorrhage due to hypertension as the immediate cause of death, with the antecedent cause identified as injury due to war operations by bullets and fragments.  Different occupations for the Veteran are also listed.  The Board notes that both versions of the death certificate included in the record are photocopied documents, and no official original or certified copy of the death certificate has been obtained or submitted.  In consideration of the foregoing, the Board finds that a remand is necessary in order to obtain an official original or certified copy of the Veteran's death certificate.  Thereafter, a medical opinion should be obtained.  

Because the appellant's claim for aid and attendance or housebound status is potentially dependent on the outcome of the service connection claim for the cause of the Veteran's death, the issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the issues of service connection for the cause of the Veteran's death (reopened) and aid and attendance or housebound benefits are REMANDED for the following actions:

1.   After obtaining any necessary consent and authorization of records from the appellant, obtain the official original or certified copy of the Veteran's death certificate and associate the document with the record.  Advise the appellant that she may also submit to VA an official certified copy of the death certificate in lieu of providing any necessary authorization and consent for release.  

If unable to obtain the official original or certified copy of the Veteran's death certificate, make specific note of that fact in the record.   

2.  After the above action has been completed, obtain a VA medical opinion to determine whether the principal or contributory cause of the Veteran's death was causally or etiologically related to service or caused or aggravated by the Veteran's service-connected shrapnel wound residuals.  The relevant documents from the record should be provided to the VA medical reviewer and should be reviewed.  The VA medical reviewer should confirm review of the record in the examination report.  

(a)  Based on review of the appropriate records, the VA medical reviewer should offer an opinion on the following question: is it as likely as not (i.e., to a probability of 50 percent or greater) that the principal and/or contributory cause of the Veteran's death had its onset during service or is otherwise causally or etiologically related to service?  Please explain the answer. 

(b)  Based on review of the appropriate records, the VA medical reviewer should offer an opinion on the following question: is it as likely as not (i.e., to a probability of 50 percent or greater) that the principal and/or contributory cause of the Veteran's death was caused or aggravated (i.e., permanently worsened beyond the normal progression) by the service-connected shrapnel wound residuals?  Please explain the answer.  

When providing the medical opinions, the VA medical reviewer should consider the Veteran's service treatment records and relevant post-service lay and medical evidence contained in the record.  The death certificate(s), particularly the official original or certified copy, as well as the medical opinion received from Dr. C.P, in May 2012, should be addressed.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

A disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

3.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal is denied, the appellant should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


